Title: To Thomas Jefferson from John Stuart, 25 August 1796
From: Stuart, John
To: Jefferson, Thomas


                    
                        Sir
                        Augt. 25th. 1796
                    
                    It is some time ago since I wrote you by Major Taylor, the Bones then mentioned I hoped would have Reached you nearly as soon as the Letter, but I unfortunately missed of the Waggoner—they are the same I now send by Mr. Silkniter. I am your Most Obd Humbl Servt.
                    
                        John Stuart
                    
                